GARLAND, Circuit Judge
(dissenting). The trial court charged the jury as follows:
“In this case, there is no controversy as to the regularity or good faith of the transactions. The only evidence is that the transactions were regular and conformed to the law, it shows their validity in terms, and sustains them, and there is no evidence to show that delivery of the cotton was not in fact intended. You are therefore instructed that the cotton purchases and sales here involved, were effected by the plaintiffs in a valid and legal manner, and you will so regard them, and give them effect in this ease.”
This charge took away from the jury the defense pleaded by the defendants to the effect that the transactions forming the basis of plaintiffs’ cause of action were each and all speculative purely, -and contrary to law and public policy, and were each and "all gambling transactions. It is probably true that the imaginary cotton was bought and sold according to the rules of the game, but the rules of the cotton exchange and the provisions of the Cotton Futures Act did not legalize what would otherwise be a gambling transaction. The evidence shows that on October 31, ,1916, defendants- remitted to- the plaintiffs $500 to cover margins, being $5 per bale.- On the afternoon *223of the same day defendants instructed the plaintiffs to purchase 10Q bales of March cotton; that is, cotton to be delivered at sellers’ option during the following March. Pursuant to such instructions plaintiffs bought 100 bales of March cotton at 18.61 cents per pound. On the same, afternoon the defendants instructed the plaintiffs to sell this same cotton, and the plaintiffs did so for 19.20 cents per pound. The net profit was credited to the defendants’ account, and that was the last of this transaction. The trades between the plaintiffs and defendants continued in this manner until December 11, 1916, when the defendants were long 1,100 bales of cotton. They failed or refused to put up margins to protect the plaintiffs on a falling market and thereupon the plaintiffs sold the whole 1,100 bales and charged the defendants with the loss. The loss during the time of the transactions mentioned was $8,338.78. The transactions seem to me to be the ordinary speculations on the rise and fall of the price of cotton. It is said in the charge of the court that there was no evidence to show that delivery of the cotton was not in fact intended. It is impossible to know, of course, just what the mind of man intends, except as 1 we consider his acts and declarations. It may be said that the transaction will be presumed to have been lawful, in the absence of evidence to the contrary. I think there was evidence to the contrary, and upon the question of presumption, when it is considered that in 99 per cent, of these cotton trades the parties never give the delivery of actual cotton a thought, the presumption ought to be against the validity of the transaction instead of in favor of its validity. As a matter of sentiment I am of the opinion that one who gambles should pay his losses, but the law does not determine liability for sentimental reasons.
I think the court erred in taking the defense mentioned away from the jury or in not deciding it the other way itself. In some cases we ought to know as much as judges as we do as men.